          Case: 1:19-cv-00145-JMV Doc #: 23 Filed: 10/09/20 1 of 1 PageID #: 1961



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

ANGELA LACKEY                                                                             PLAINTIFF

V.                                                                           NO. 1:19CV00145-JMV

COMMISSIONER OF SOCIAL SECURITY                                                          DEFENDANT

                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the Court are Plaintiff’s motion [21] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [22].

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [19] dated July

21, 2020, this Court remanded this case to the Commissioner for further proceedings. Plaintiff

now seeks attorney fees in the amount of $6,080.00 for 30.4 hours of attorney time before this

Court on the grounds that Plaintiff was the prevailing party and the Commissioner’s position was

not “substantially justified.”   The Commissioner does not oppose the requested award.

          The Court, having thoroughly considered the parties’ submissions and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.    Consistent with Astrue v. Ratliff, 130 S. Ct. 2521 (2010), however, the check should be

made payable to Plaintiff.

          THEREFORE, IT IS ORDERED that the Commissioner shall promptly pay to Plaintiff

$6,080.00 for the benefit of her counsel.

          This 9th day of October, 2020.



                                                      /s/ Jane M. Virden
                                                      U.S. MAGISTRATE JUDGE
